Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 02, 2022 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 02, 2022. Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 58, 104 and 106-110 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 58 and 106-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. See MPEP 2163. I.
The base claim 1 is amended to specify that the ionizable cationic lipid comprises a compound of Formula (I):

    PNG
    media_image1.png
    164
    319
    media_image1.png
    Greyscale

The function groups in the main structure, the repeat number(s) for each group, as well as the carbon chain forms or lengths are all variable, leading to a large number of possible compounds with different structures and thus potential different properties for the generic Formula I 
The specification discloses a number of different embodiments for two formulas, including formula I and formula II. See e.g. PGPub pages 48 – 85. Even though a relatively large number of lipid compounds are disclosed, there is no evidence that these embodiments can represent all possible structures covered by the Formulas (I), which may include potential compounds that have not been synthesized yet. Moreover, the Specification does not provide evidence that all of the disclosed embodiments (let alone undisclosed potential structures) of Formula (I) facilitate formulation of an immunogenic composition comprising RNA and a nanoparticle, a function required by the claims. No prior art references have been identified teaching or suggesting that a generic formula I can facilitate production of an immunogenic comprising RNA and a nanoparticle. 
The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide sufficient written description support that the applicant is in possession of the invention in the generic form as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 13, 14, 17, 36, 37, 39, 51, 54, 55, 58, 63, 106 and 107 were rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles et al. (US 2013/0156849 A1, published on Jun. 20, 2013), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771).
(Previous Rejection – Withdrawn) Claim 45 was rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles et al. (US 2013/0156849 A1, published on Jun. 20, 2013), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771), as applied above, further in view of Kopetzki (US 2007/0117185 A1, published on May 24, 2007).
The above rejections are withdrawn in view of the amendment filed on Nov. 2, 2022.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 58, 104 and 106-110 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 9868691 B2 in view of de Fougerolles et al. (US 2013/0156849 A1, published on Jun. 20, 2013), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771), and further in view of Kopetzki (US 2007/0117185 A1, published on May 24, 2007; for claim 45 only), as applied in the withdrawn art rejections in the previous Office action.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass the compound 25 and method of using compound 25 in delivering RNA molecules into cells for treatment or prophylactic purposes. The difference between the two set of claims is that the patented claims are generic to the RNA molecule while the instant claims require that the RNA molecule encode for a Chlamydia trachomatis MOMP antigen.
 Combined teachings of the cited references suggest modification of the composition and method of the patented claims to arrive at the invention as claimed.
Accordingly, claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 58, 104 and 106-110 are obvious over claims 1-30 of US Patent 9868691 B2.

Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 58, 104 and 106-110 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 10493143 B2 in view of the prior art references cited in the withdrawn rejection above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass an RNA vaccine comprising the patentably same lipid nanoparticle and an RNA encoding a target antigen. The only difference is that the patented claims specify an HPV antigen while the instant claims specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the withdrawn art rejections above, in combination, suggest an LNP-based RNA delivery system, as recited in both inventions, can be used in producing a Chlamydia trachomatis vaccine by including an RNA encoding the MOMP antigen.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the RNA encoding an HPV antigen in the patent with an RNA encoding a Chlamydia trachomatis MOMP antigen to arrive at the instant claimed, based on teachings of the prior art references cited in the rejections above. See the body of the art rejections for rationale.

Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 58, 104 and 106-110 are provisionally or non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims of several other US Applications or US Patents, which are directed to the different RNA vaccine based on the patentably same LNPs but different target antigens, in view of the prior art references cited in the withdrawn art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass an RNA vaccine comprising the patentably same lipid nanoparticle and an RNA encoding a target antigen. The only difference is that the reference claims specify a different antigen than the instant claims which specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the art rejections above, in combination, suggest an LNP-based RNA delivery system, as recited in both applications, can be used in producing a Chlamydia trachomatis vaccine by including an RNA encoding the MOMP antigen.
The reference applications/patents are listed below:
1) Claims 1-24 of US Patent 10925958 B2, directed to a method of inducing an antigen-specific immune response in a human subject, comprising administering to the human subject messenger RNA (mRNA) in an effective amount to induce an antigen-specific immune response in the subject, wherein the mRNA comprises an open reading frame encoding an HA7 hemagglutinin antigen and is formulated in a cationic lipid nanoparticle comprising a cationic lipid of Formula (I). 
2) Claims 1-20 of US Patent 11045540 B2, directed to a composition comprising an RNA polynucleotide having an open reading frame encoding a varicella zoster virus (VZV) polypeptide, wherein the VZV polypeptide comprises VZV gE or gI, formulated in a lipid nanoparticle comprising 20-60 mol% cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% cholesterol, and 0.5-15 mol% polyethylene glycol (PEG)-modified lipid, wherein the ionizable cationic lipid comprises Compound 25, which is encompassed by Formula I of the instant application. 
3) Claims 12, 13, 15, 22, 23-27 of US Patent 11103578B2, directed to a composition comprising hMPV mRNA in a lipid nanoparticle that comprises 1-5 mol % 1,2 dimyristoyl-sn-glycerol, methoxypolyethyleneglycol (PEG2000 DMG); 10-20 mol % 1,2 distearoyl-sn-glycero-3-phosphocholine (DSPC); 35-45 mol % cholesterol; and 40-50 mol % ionizable cationic lipid having the structure of Compound I, which is encompassed by Formula I of the instant application:

    PNG
    media_image2.png
    356
    1402
    media_image2.png
    Greyscale

4) Claims 1-17 of US Patent 11,464,848 B2, drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a respiratory syncytial virus (RSV) antigenic polypeptide and a lipid nanoparticle comprising 10-20 mol% neutral lipid, 35-45 mol% cholesterol, 1-5% PEG-modified lipid, and 40-50 mol% ionizable cationic lipid, wherein the ionizable cationic lipid comprises Compound 25, which is encompassed by Formula I of the instant application: 
    PNG
    media_image3.png
    101
    440
    media_image3.png
    Greyscale


 5) Claims 1 and 78-94 of US Application16494130, drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding an HSV polypeptide, wherein the polypeptide is selected from HSV-2 glycoprotein B and HSV-2 glycoprotein D, formulated in a lipid nanoparticle comprising 20-60% cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable cationic lipid comprises Compound 25, which is encompassed by Formula I of the instant application.
6) Claims 1-10, 38-40, 43, 45, 70, and 76-83 of US Application 16493986 (now allowed), drawn to a ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding a human influenza A hemagglutinin (HA) protein; (b) at least two RNA polynucleotides, each comprising an open reading frame encoding a human influenza B protein selected from a nucleoprotein (NP), a neuraminidase (NA) protein, a matrix protein 1 (M1), a matrix protein 2 (M2), a nonstructural 1 (NS1) protein, and nonstructural 2 (NS2) protein; and (c) a lipid nanoparticle comprising a compound[[s]] of Formula (I): 

    PNG
    media_image4.png
    109
    246
    media_image4.png
    Greyscale

7) Claims 1, 23, 30-31, 40-42, 61-74 of US Application 16765285, drawn to a Epstein-Barr virus (EBV) vaccine, comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding EBV glycoprotein 42 (gp42); (b) an mRNA comprising an ORF encoding EBV glycoprotein L (gL); and (c) an mRNA comprising an ORF encoding EBV glycoprotein H (gH), wherein the mRNA of (a)-(c) are in a lipid nanoparticle comprising 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% sterol, and 0.5-3 mol% polyethylene glycol (PEG)-modified lipid.  
The reference claims specify the same Formula I as the instant invention.
8) Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 of US Application 16833409 (now allowed), drawn to a human cytomegalovirus (hCMV) immunogenic composition comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a hCMV gH polypeptide; (b) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gL polypeptide; (c) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL128 polypeptide; (d) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL130 polypeptide; (e) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL131A polypeptide; and (f) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gB polypeptide, wherein the mRNA polynucleotides of (a)-(f) are formulated in at least one lipid nanoparticle comprising 20-60 mole percent ionizable cationic lipid of Compound 25, which is encompassed by Formula I of the instant application: 
    PNG
    media_image5.png
    101
    604
    media_image5.png
    Greyscale
0.5-15 mole percent modified lipid, 25-55 mole percent sterol, and 5-25 mole percent non-cationic lipid that is not a sterol, and wherein the mRNA polynucleotides of (a)-(f) are not self-replicating RNA.
9) Claims 1-20 of US 11235052 B2, drawn to a composition comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame encoding a Chikungunya virus (CHIKV) polypeptide and a lipid nanoparticle, wherein the lipid nanoparticle comprises an ionizable cationic lipid of Compound 25, which is encompassed by Formula I of the instant application:   
 
    PNG
    media_image6.png
    95
    334
    media_image6.png
    Greyscale


Response to Applicant’s arguments
Applicant’s arguments filed on Nov. 2, 2022 have been fully considered. Arguments regarding withdrawn rejections are moot. 
Applicant requests that the double patenting rejections be held in abeyance.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648